Supreme Court of Kentucky
                                2022-SC-0220-T
                                (2022-CA-0603)



CHARLES KIRBY, ET AL.                                              MOVANTS


                ON APPEAL FROM FAYETTE CIRCUIT COURT
V.               HONORABLE JULIE M. GOODMAN, JUDGE
                            NO. 20-CI-02869




KEENELAND ASSOCIATION, INC., ET AL.                           RESPONDENTS



                ORDER DENYING MOTION FOR TRANSFER

     The Movants’ Motion for Transfer of the above-styled appeal pursuant to

CR 74.02(1) is DENIED.

     All sitting. All concur.

     ENTERED: August 18, 2022.



                                      _______________________________________
                                      CHIEF JUSTICE